February 27, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           IN THE INTEREST OF K.G.S. AND T.W.S., CHILDREN

NO. 14-12-00673-CV

                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, Texas
Department of Family and Protective Services, signed on August 20, 2012, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       Under Texas Rule of Appellate Procedure 20.1(m), we order appellant, the
mother of K.G.S. and T.W.S., to pay all costs incurred in this appeal to the extent
of her ability to pay.

      We further order this decision certified below for observance.